Citation Nr: 1110012	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-22 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to November 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision rendered by the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2010, the Veteran and his spouse testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  Following the hearing, the record was left open for a period of 60 days so the Veteran could obtain additional evidence.  In April 2010, he submitted additional evidence accompanied by a waiver of initial RO review of such.  


FINDING OF FACT

On VA examination in October 2008 and April 2009 and on private audiologic examination in April 2010, hearing loss disability was manifested by Level I hearing acuity in the right and left ears.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide. 

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Prior to initial adjudication of the Veteran's claim, he was sent a letter dated in September 2008 that satisfied the duty to notify provisions regarding increased rating claims.  In that letter, he was advised to submit evidence showing that his service-connected bilateral hearing loss disability had increased in severity.  The letter also provided notice of the manner in which VA assigns disability ratings and effective dates.  

The Board also concludes VA's duty to assist has been satisfied.  Service treatment records are in the file, including records documenting treatment for hearing loss.  

The Veteran has identified outpatient treatment records from the University of Nebraska Medical Center.  Those records were obtained.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  The Veteran underwent a VA contract examination in October 2008 and a VA audio examination in April 2009.   

Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of the examination reflect that the examiner reviewed the Veteran's medical history, recorded his current complaints, conducted an appropriate audio examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  In addition, the examiner described the effects of the hearing loss disability on the Veteran's ordinary activities of daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  

In addition, the Veteran and his spouse provided testimony during the hearing in March 2010.  Therein, he indicated that his hearing loss disability had worsened since the most recent VA examination.  The Board notes that VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Here, however, no additional VA examination is warranted as the Veteran underwent a private audio examination in April 2010.  Hence, even though there is an allegation of a more severe disability picture, there is contemporaneous medical evidence to rate the claim.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Analysis

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The criteria for rating hearing loss disability establish eleven auditory acuity levels designated from I to XI.  Tables VI and VII as set forth in the regulations are used to calculate the rating to be assigned.  38 C.F.R. § 4.85 (2010).  In instances where, because of language difficulties, the Chief of the Audiology Clinic or other examiner certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on puretone averages.  38 C.F.R. § 4.85(c) (2010).  When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2010).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2010).  

Here, the record reflects that service connection for bilateral hearing loss disability was granted by way of a March 2006 rating decision.  An initial noncompensable rating was assigned.  The RO also granted service connection for tinnitus and assigned a 10 percent disability rating.  

In August 2008, the Veteran claimed entitlement to an increased rating for his bilateral hearing loss disability.  He underwent a VA contract examination in October 2008.  Therein, he reported that his hearing loss had considerably increased.  He reported that he struggled to carry on day to day conversations and had to turn up his television set and radio to hear them.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
30
75
LEFT
10
10
30
30
75

These results yield a puretone threshold average of 36.25 in each ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  

The application of the Rating Schedule to the audiometric evaluation shows that the Veteran had level I hearing in his right ear and level I hearing in his left ear, which warrants a noncompensable evaluation under Diagnostic Code 6100.  These results do not provide a basis for assigning a compensable disability evaluation.  

The private treatment records provided pertain to a period prior to the initiation of the present claim.  Nevertheless, an April 2008 progress note indicated that the Veteran had a series of metallic dots lined up along the tympanic membrane of the left ear.  In May 2008, they attempted to irrigate out the left eardrum.  Unfortunately, due to pain, they had to stop the procedure.  An examination a week later, however, revealed that the cerumen impaction had cleared up and there was no reason to irrigate the ears.  

The Veteran underwent another VA examination in April 2009.  At such time, he continued to report constant tinnitus.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
35
80
LEFT
15
15
20
50
100

These results yield a puretone threshold average of 46.25 in the left ear and 37.5 in the right ear.  Speech audiometry revealed speech recognition ability of 94 percent in each ear.  

The application of the Rating Schedule to the audiometric evaluation shows that the Veteran had level I hearing in his right ear and level I hearing in his left ear, which warrants a noncompensable evaluation under Diagnostic Code 6100.  These results do not provide a basis for assigning a compensable disability evaluation.  

Finally, in April 2010, the Veteran underwent a private audiologic examination by Audiological Services.  The results of the audiologic evaluation are in graphical form but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet.App. 471 ( 1995), the Court determined that the Court could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.   However, the Board, as the finder of fact, is empowered to make factual findings in the first instance.  In this role, the Board observes that review of the graphical findings of the audiological report reveal pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
35
80
LEFT
15
10
30
45
95

These results yield a puretone threshold average of 45 in the left ear and 38.75 in the right ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  

The application of the Rating Schedule to the audiometric evaluation shows that the Veteran had level I hearing in his right ear and level I hearing in his left ear, which warrants a noncompensable evaluation under Diagnostic Code 6100.  These results do not provide a basis for assigning a compensable disability evaluation.  

In applying the private examination results to the rating schedule, the Board acknowledges that it is unclear if the Maryland CNC controlled speech discrimination test was used to calculate speech discrimination.  See 38 C.F.R. § 4.85.  

The Board is aware of the Court's decision in Savage v. Shinseki, in which it held that VA may not disregard a private audiologic examination report when it reasonable appears that a request for clarification could provide relevant information.  Savage v. Shinseki, No 09-4406 (U.S. Vet. App. November 3, 2010).  Here, unlike the appellant in Savage, the Board is not disregarding the private examination results.  It is applying them to the rating schedule.  In this respect, the Board cannot ignore the fact that the puretone threshold results are substantially similar to those conducted by VA in April 2009.  In addition, the speech discrimination test used yielded a score of 100 percent in each ear.  Thus, assuming test used was Maryland CNC, it would not result in substantiating the claim for a higher rating.  Even if the Maryland CNC word list was not used, the Board cannot fathom how a score of 100 percent would justify a higher rating.  Thus, remanding the matter for clarification would not assist the Veteran and would only result in undue delay in adjudicating the claim. 

To the extent that the Veteran contends that his hearing loss is more severe than current evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty hearing and having others talk louder, is not competent to report that his hearing acuity is sufficient to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise which he have not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Even after considering the Veteran's, his spouse's, and his friend's testimony as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service- connected bilateral hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the hearing loss disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In addition, it is important to note that the Veteran is in receipt of a separate compensable evaluation for service-connected tinnitus.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.   


ORDER


A compensable evaluation for service-connected bilateral hearing loss disability is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


